Citation Nr: 0905412	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-20 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Jackson County Memorial Hospital on September 22, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from February 1963 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 letter decision issued 
by the Department of Veterans Affairs (VA), Oklahoma City VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma.  The 
appellant had requested the opportunity to present evidence 
before the Board and in response to that request, a hearing 
was scheduled for the veteran.  The appellant was given 
notification of the hearing but he failed to appear for that 
hearing.  


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of his 
private medical treatment for emergency room treatment on 
September 22, 2005.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on September 22, 2005, was not 
authorized prior to the appellant's undergoing that 
treatment; nor did the appellant request such authorization 
within 72 hours of admission.

3.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the veteran did not have a 
total disability rating at the time of admission, and he was 
not a participant in a vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System 
as of September 2005; and had received treatment at a VA 
treatment facility during the 24 months preceding September 
2005.

5.  The appellant is financially liable to the provider of 
the emergency treatment.

6.  The appellant does not have insurance to defray the costs 
of emergency treatment.

7.  The appellant has no remedy against a third party for 
payment of the emergency treatment provided.

8.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.

9.  The record does not reflect that the appellant's 
treatment was for a condition that delay in care would have 
been hazardous to life and/or health.  

10.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on September 25, 2005, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2008).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
September 25, 2005, have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2008).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment received on September 
25, 2005, have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-08 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant sought emergency room care at the Jackson 
County Memorial Hospital, in Altus, Oklahoma.  The care was 
provided through the emergency room on September 22, 2005.  
Pror to his ingress into the emergency room, the appellant 
complained of abdominal pain, nausea, weakness, and cramps.  
He presented himself to the emergency room at approximately 
1747 hours.  The treatment record indicates that the 
appellant did not complain of labored breathing or chest 
pain.  Instead, most of his concern was due to gas, burping, 
abdominal pain, and stomach nausea.  He was given medications 
for his gastrointestinal complaints and seen by a doctor.  He 
was subsequently treated "cipro" and other medications and 
told to increase his fluid intake.  The final diagnosis was 
gastrointestinal reflux disease (GERD).  

He was subsequently released from the hospital and then filed 
a claim with the VA asking that the expenses he incurred as a 
result of the emergency room treatment be paid by the VA.  He 
has said that he did not go to a VA medical facility because 
of his blood pressure was up and he was experiencing pains 
throughout his abdomen including his chest.  He contends that 
he thought his service-connected heart disability was causing 
the problem and he felt that it was necessary to obtain 
immediate attention in case his heart was failing.  As such, 
he believed that time was of the essence, and thus he went to 
the nearest emergency room and did not go to the Lawton / 
Fort Sill VA Outpatient Clinic (approximately 65 minutes 
away) or the Oklahoma City VA Medical Center (approximately 
two and one half hours away).  He now asks that the VA pay 
his expenses in the amount of $289.04 (US dollars) and $96.10 
(US dollars) for a total of $385.14 (US dollars).

A review of the record reveals that the Oklahoma City VAMC 
has denied his claim for payment of the treatment.  In 
denying the appellant's claim, the VAMC has said VA 
facilities were feasibly available to provide the care that 
the appellant needed/required.  The appellant has appealed 
that decision.

The record indicates that the appellant is not in receipt of 
a 100 percent disability rating for his various disabilities.  
Instead, he has a combined rating of 60 percent.  The 
disabilities for which service connection has been extended 
include a generalized anxiety disorder (30 percent), a back 
disability (20 percent), hypertensive vascular disease (10 
percent), a hiatal hernia (10 percent), a thigh disorder (10 
percent), paralysis of the sciatic nerve (noncompensably 
rated), scars (noncompensably rated), and facial scars 
(noncompensably rated).  At the time of the hospitalization, 
the appellant was 62 years old.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2008) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2008), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2008).

In this case, the appellant was sent letters in May and June 
2007 advising him of the information necessary to 
substantiate his claim as well as notifying him of all 
relevant procedure and appellate rights.  The VAMC has 
explained to the appellant the bases for denial of the claim, 
and afforded him the opportunity to present information and 
evidence in support of the claim.  There is no indication 
that any additional notice or development would aid the 
appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006).  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility on September 22, 2005.  See 38 U.S.C.A. § 1703(a) 
(West 2002); see also 38 C.F.R. § 17.54 (2008).  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2008).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred on September 22, 
2005.  The appellant has contended that his wife called the 
VAMC in Oklahoma City in order to obtain authorization.  
However, the record does not contain a report of contact 
suggesting the appellant's spouse contact the VAMC nor is 
there any type of note suggesting that within 72 hours of the 
care that either the appellant or his spouse notified the 
VAMC of the emergency care.  The Board notes that the first 
time the VA was made aware of the treatment was when the 
Jackson County Memorial Hospital sent the VA a bill for the 
treatment.  This occurred on or about September 28, 2005, 
more than 72 hours after his emergency room admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on September 22, 
2005, was not obtained pursuant to 38 C.F.R. § 17.54 (2008), 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 
(West 2002).

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; (2) such care or services 
were rendered to a veteran in need 
thereof (A) for an adjudicated service-
connected disability, (B) for a non-
service-connected disability associated 
with and held to be aggravating a 
service-connected disability, (C) for any 
disability of a veteran who has a total 
disability permanent in nature from a 
service-connected disability, or (D) for 
any illness, injury, or dental condition 
in the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Board finds that the care rendered by the private 
facility on September 22, 2005, was not for a medical 
emergency of such nature that delay could have been hazardous 
to life or health.  There is no indication from the emergency 
treatment records that the appellant's life was in danger as 
a result of his gastrointestinal reflux disorder.  Although 
the appellant has claimed that he was suffering from chest 
pains, a racing heart, and high blood pressure, the emergency 
room records indicate that the appellant did not complain of 
chest pains.  The records do not suggest that he had a racing 
or irregular heart beat.  The appellant's pulse was measured 
at 106 beats per minute.  Although the appellant's systolic 
pressure was measured at 152, the diastolic pressure was well 
within normal limits at 86.  It is further noted that there 
is no suggestion in the emergency room records that the 
appellant complained of cardiac problems nor did the 
emergency room personnel treat him for such a complaint.  
Instead, the medical records show that the appellant was only 
treated for abdominal or stomach pain, gas, and cramping.  
There is no insinuation from the actual medical records that 
the appellant's life was in danger or that he was suffering 
from a condition that could not be treated at a VA facility.  
As such, payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1728 
(West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2008).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2008).  Under the provisions of 38 C.F.R. § 17.53 
(2008), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2008).  A VA facility would not 
be feasibly available if there was evidence establishing that 
a appellant was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2008).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millenium Act:

(a)  the services were provided in an 
emergency room;

(b)  delay in seeking immediate medical 
attention would not have been hazardous 
to life or health.  A prudent layperson 
who possesses an average knowledge of 
health and medicine and who was 
experiencing the symptoms complained 
thereof by the appellant could not 
reasonably expect the absence of 
immediate medical attention to result in 
placing the his health in serious 
jeopardy, or experiencing serious 
impairment to bodily functions, or having 
serious dysfunction of any bodily organ 
or part);

(c)  VA facilities were feasibly 
available, as the VA outpatient clinic in 
Lawton, Oklahoma, which was approximately 
one hour away.  

(d)  no claim for care beyond the initial 
emergency evaluation is at issue here;

(e)  the appellant was enrolled in the VA 
health care system and received care at a 
VA medical facility within the previous 
twenty-four months;

(f)  the appellant is financially liable 
to the provider of the emergency 
treatment, as noted by the private 
emergency room bills;

(g)  the appellant has no additional 
medical coverage;

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency treatment 
on September 22, 2005, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-08 (2008).  The Board is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Jackson County Memorial Hospital emergency room on September 
22, 2005, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


